Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on December 28, 2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): amended independent Claims 1 and 16 and all their dependent claims do not read on the elected Species of Figure 4.
Specifically, the Species of Figure 4 does not support the limitation of Claim 1, lines 9-11, which sets forth “wherein at least one first zone is located proximate but not coextensive with the first edge of the roll and wherein the first zone begins between the first edge of the roll and the first end of the paper web and extends beneath the paper web”.  Note that the roll anti-slip zone 110 is fully beneath the roll of paper 150.  Therefore, the first zone does not begin between the first edge of the roll 100 and the first end of the paper web (face of roll 150) and extends beneath the paper web.  
 Further, the phrases “the first edge of the roll” on line 10 and “the second edge of the roll” on lines 13-14 are unclear.  Is the roll being referred to the roll cylinder or the roll of paper?  The examiner presumed that applicant was referring to the roll cylinder.
Further, the Species of Figure 4 does not support the limitation of Claim 16 which sets forth “wherein the zones of anti-slip material are positioned so as to extend beyond the two edges of the paper web”.  Note that the anti-slip material in Figure 4 is beneath the body of roll 150 and do not extend beyond the edge or face of the roll 150.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654